IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        NO. WR-80,855-01



                        EX PARTE ADRIAN V. BARRERA, Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W07-30801-P(A) IN THE 203RD DISTRICT COURT
                                   FROM DALLAS COUNTY




       Per curiam.


                                           OPINION


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk ofthe trial court transmitted to this Court this application for a writ ofhabeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to ten years' imprisonment. The Fifth Court of Appeals affirmed his conviction.

Barrera v. State, No. 05-12-00715-CR (Tex. App.—Dallas 2013, no pet.).

       Applicant contends that he was not timely advised of his right to file a petition for

discretionary review.    The trial court entered findings of fact and conclusions of law and

recommended that we grant Applicant an out-of-time petition for discretionary review. Exparte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
                                                                                                    2


       Wefind, therefore, that Applicant is entitled to the opportunity to filean out-of-time petition

for discretionary reviewof thejudgment of the Fifth Court of Appealsin case number05-12-00715-

CR that affirmed his conviction in cause number F-0730801-P from the 203rd District Court of

Dallas County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court's mandate issues.




Delivered: February 26, 2014
Do not publish




                                                                           •
                                                    OFFICIAL BUSINESS                               .^"N,
                                                    STATE OF TEXAS    °8
                                                                                                                     P1INEV BOWES
                                                    PENALTY FOR
                                                                                                  02 ir             $ 00.40s
P.O. BOX 12308, CAPITOL STATION                     PRIVATE USE                                   0006557458     FEB27 2014
                                                                        O.UL                      MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711
                                                           WR-80,855-01
                                                           5TH COURT OF APPEALS CLERK
                                                           LISA MATZ
                                                           600 COMMERCE 2ND FLOOR
                                                           DALLAS TX 75202
                                  121   AQW-N3B   7B202           llll|l|l||r||>||l|.||...l|.||l||l|||»|H||l|>|*l|»||-hl|||||